DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 17 June 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments with respect to the objection to claim 17 has been fully considered and is persuasive. The objection to claim 17 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 2-8, 11-16, and 18-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 2-8, 11-16, and 18-20 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see page 1, filed 17 June 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and/or 103 over Burch, V et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Burch, V et al. (US 20180086455 A1) in view of Speasl et al. (US 20160364989 A1) and in further view of Pongratz et al. (US 20130200207 A1) in further view of Hanson et al. (US 20080079723 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, V et al. (US 20180086455 A1) in view of Speasl et al. (US 20160364989 A1), Pongratz et al. (US 20130200207 A1) and Hanson et al. (US 20080079723 A1).
Regarding claim 1, 12, and 17:
	Burch, V teaches:
A method comprising: activating, or causing activation of a scanning drone (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple and enter an active monitoring state.)
comprising a first sensor configured to obtain primary inspection data of a vehicle (see at least the abstract and sections [0013], [0015], [0162], [0171], [0188], and [0215] regarding using a sensor array to gather sensor-based inspection information of a delivery vehicle.)
communicating scanning drone operating instructions configured to cause the scanning drone to obtain the primary inspection data along a flight path associated with the vehicle (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple and enter an active monitoring state along an airborne monitoring path.)
receiving the primary inspection data from the first sensor while the scanning drone is flying along or above the vehicle (see at least sections [0171], [0188], [0227], and [0235] regarding at least a visual imaging sensor, an infrared sensor, a thermal sensor, LiDAR sensor, and ultrasonic transducer for gathering sensor-based inspection information.)
and presenting the inspection data to an operator onboard the vehicle while the scanning drone is flying along or above the vehicle (see at least [0015], [0017], [0150], [0198], [0205]-[0206], and [0249] regarding presenting, on a display, inspection information of a vehicle.)
Burch, V does not explicitly teach the one or more micro drones are flying along or above the vehicle; activating, or causing activation of one or more micro drones to fly from the scanning drone, the one or more micro drones comprising one or more second sensors configured to obtain secondary inspection data of the vehicle, the one or more second sensors differing from the first sensor in that the secondary inspection data differs from the primary inspection data, the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor; receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle; and presenting the primary inspection data and the secondary inspection data to an operator onboard the vehicle while the scanning drone and the one or more micro drones are flying along or above the vehicle; and presenting the primary inspection data and the secondary inspection data to an operator.
	Speasl teaches:
activating, or causing activation of one or more micro drones to fly from the scanning drone (see at least Fig. 4D “a vertical takeoff “mother” unmanned aerial vehicle with a top-loading box-shaped base module in a launch/recovery configuration along with a vertical takeoff “child” unmanned aerial vehicle” and/or Fig. 4E “a winged “mother” unmanned aerial vehicle with a side-loading cylindrical base module in a launch/recovery configuration along with a winged “child” unmanned aerial vehicle”. Also, see at least [0042], [0093], and [0097]-[0098] regarding launching a UAV from a mother drone.)
the one or more micro drones comprising one or more second sensors configured to obtain secondary inspection data of the vehicle, the one or more second sensors differing from the first sensor in that the secondary inspection data differs from the primary inspection data (see claims 18 and 20 as well as [0038] regarding a freed UAV with a sensor from the base module. Also, see at least [0139] regarding an UAV which may be used for various purposes (i.e. in this case, inspections).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V to provide activating, or causing activation of one or more micro drones to fly from the scanning drone, the one or more micro drones comprising one or more second sensors configured to obtain secondary inspection data of the vehicle, the one or more second sensors differing from the first sensor in that the secondary inspection data differs from the primary inspection data, as taught by Speasl, to launch or free an UAV to collect sensor data (e.g., inspection data) (Speasl at [0038]) so the base module (i.e. scanning drone) could receive sensor data from the UAV from one or more sensors onboard the UAV (Speasl at abstract).
The combination of Burch, V and Speasl does not explicitly teach the one or more micro drones are flying along or above the vehicle; the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor; receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle; and presenting the primary inspection data and the secondary inspection data to an operator.
	Pongratz teaches:
and the one or more micro drones are flying along or above the vehicle (see at least [0025], [0043], and [0045] regarding the slave aircraft positioning above the object or ship (i.e. vehicle) that is to be observed or inspected)
the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor (see at least [0042] and [0043] regarding a base aircraft with optical sensors for collecting data on a vehicle and a slave aircraft detaching from the base aircraft to further inspect or identify the target vehicle.)
receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle (see at least [0042] and [0043] regarding a base aircraft with optical sensors for collecting data (i.e. could be primary inspection data) on a vehicle and a slave aircraft detaching from the base aircraft to inspect or identify the target vehicle (i.e. secondary inspection data).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl to include the one or more micro drones are flying along or above the vehicle and to provide the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor; receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle, as taught by Pongratz, to detach a slave aircraft upon not identifying a ship or object with the base aircraft (Pongratz at [0043]) so the slave aircraft can execute an inspection against the object by means of observation (Pongratz at [0035]).
The combination of Burch, V, Speasl, and Pongratz does not explicitly teach presenting the primary inspection data and the secondary inspection data to an operator.
Hanson teaches:
presenting the primary data and the secondary data to an operator (see abstract and [0007] and [0008] regarding displaying a plurality of data sets representative of signals associated with a plurality of sensors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl as modified by Pongratz to include presenting the primary data and the secondary data to an operator, as taught by Hanson, to display data from a plurality of sensors (Hanson at [0007]) so relationships between sensor data can be seen (Hanson at [0059]).
Regarding claim 2:
	Burch, V teaches:
wherein activating, or causing the activation of, the scanning drone comprises deploying the scanning drone from a storage compartment positioned on or in the vehicle (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple from a docking station (i.e. storage compartment) within the vehicle and enter an active monitoring state.)
Regarding claim 3:
	Burch, V teaches:
wherein the scanning drone is configured to return to the storage compartment after executing the scanning drone operating instructions (see Fig. 11 “flow diagram illustrating an exemplary drone-based method for inspecting a delivery vehicle” and see at least sections [0166], [0196], and [0241] regarding a paired inspection drone (PID) returning to the internal docking station following inspection.)
Regarding claims 4, 14, and 18:
	Burch, V teaches:
wherein the primary inspection data and the secondary inspection include at least one of: infrared data, visible light spectrum data, temperature data, sample gas data, sound data, ultrasound data, x-ray data, LIDAR data, radar data, or any combination thereof (see a least section [0171], [0188], and [0227] regarding at least visual imaging sensor, an infrared (IR) imaging sensor, and a thermal imaging sensor.)
Regarding claim 5:
The combination of Burch, V and Speasl does not explicitly teach wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data.
	Pongratz teaches:
wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data (see at least [0034]-[0037] regarding executing an inspection and then returning the slave aircraft to the base aircraft.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl to provide wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data, as taught by Pongratz, to return and dock to the base aircraft following inspection (Pongratz at [0036]-[0037]) so it can be refueled or recharged as needed from the base aircraft (Pongratz at [0043]).
Regarding claim 6:
The combination of Burch, V and Speasl does not explicitly teach wherein the one or more micro drones is or are configured to affix to the vehicle after receipt of the secondary inspection data.
	Pongratz teaches:
wherein the one or more micro drones is or are configured to affix to the vehicle after receipt of the secondary inspection data (see at least [0034]-[0037] regarding executing an inspection and then returning and docking the slave aircraft to the base aircraft.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl to provide wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data, as taught by Pongratz, to return and dock to the base aircraft following inspection (Pongratz at [0036]-[0037]) so it can be refueled or recharged as needed from the base aircraft (Pongratz at [0043]).
Regarding claim 7:
	Burch, V teaches:
further comprising: analyzing the primary inspection data to detect at least one abnormal vehicle condition (see the abstract and at least sections [0012], [0014], [0017], [0162], [0174], and [0190] regarding identifying an unacceptable condition related to a targeted inspection point.)
and communicating a notification to the operator based on the primary inspection data (see abstract and sections [0012], [0014], [0017], [0162]-[0165], [0177], and [0191] regarding transmitting an inspection notification message about an unacceptable inspection condition.)
Regarding claim 8:
	Burch, V teaches:
further comprising: analyzing the inspection data to detect at least one abnormal vehicle condition responsive to analysis of the primary inspection data (see the abstract and at least sections [0012], [0014], [0017], [0162], [0174], and [0190] regarding identifying an unacceptable condition related to a targeted inspection point. While Burch, V does not explicitly teach analyzing the second inspection data, it would be obvious that one could reasonably apply the same analyzing the inspection data to the second inspection data.)
communicating a warning of the at least one abnormal vehicle condition (see abstract and sections [0012], [0014], [0017], [0162]-[0165], [0177], and [0191] regarding transmitting an inspection notification message (i.e. warning) about an unacceptable inspection condition (i.e. abnormal vehicle condition).)
Regarding claim 9:
	Burch, V teaches:
wherein the primary inspection data comprises at least visible light spectrum data (see at least sections [0171], [0188], [0227], and [0235] regarding at least a visual imaging sensor.)
the method further comprising communicating at least a portion of the visible light spectrum data to a display device onboard the vehicle for real-time monitoring of the vehicle (see at least sections [0015] and [0210] regarding a graphical display that presents visual information to the delivery vehicle personnel.)
Regarding claim 10:
	Burch, V teaches:
further comprising automatically generating the flight path using at least one: route geolocation data, environmental data, vehicle configuration data, or any combination thereof (see at least sections [0084], [0179], and [0293] regarding flight control commands generated and a GPS unit, proximity sensors, IMU, and etc.)
Regarding claims 11, 16, and 20:
	Burch, V teaches:
further comprising storing the primary inspection data and the secondary inspection data in a non-transitory, computer-readable storage medium located onboard the vehicle (see at least sections [0012], [0174], [0175], [0194], [0225], and [0227] regarding a memory or storage on the inspection drone.)
in a configuration to be later analyzed to detect at least one abnormal vehicle condition (see at least sections [0012], [0174], [0175], [0194], [0225], and [0227] regarding a memory or storage on the inspection drone. This can include using prior inspection information as a benchmark or local reference condition.)
Regarding claim 13:
	Burch, V teaches:
wherein the scanning drone is configured to deploy from a storage compartment positioned on or in the vehicle (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple from a docking station (i.e. storage compartment) within the vehicle and enter an active monitoring state.)
the scanning drone is configured to return to the storage compartment after executing the scanning drone operating instructions (see Fig. 11 “flow diagram illustrating an exemplary drone-based method for inspecting a delivery vehicle” and see at least sections [0166], [0196], and [0241] regarding a paired inspection drone (PID) returning to the internal docking station following inspection.)
Regarding claims 15 and 19:
	Burch, V teaches:
wherein the controller is configured to: analyze the primary inspection data and the secondary inspection data to detect at least one abnormal vehicle condition (see the abstract and at least sections [0012], [0014], [0017], [0162], [0174], and [0190] regarding identifying an unacceptable condition related to a targeted inspection point.)
and communicate at least one notification to the operator comprising a warning of the at least one abnormal vehicle condition (see abstract and sections [0012], [0014], [0017], [0162]-[0165], [0177], and [0191] regarding transmitting an inspection notification message about an unacceptable inspection condition.)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Song (KR 101668639 B1) is pertinent because it pertains to a flight system of an UAV, and more particularly, to a UAV having a smaller size than that of a UAV, the coupling or separation of the unmanned airplane relates to a mothership-charitable unmanned airplane flight system using a magnetic force.
De Silva (WO 2015051436 A1) is pertinent because it pertains to an Unmanned Aerial Vehicle hereinafter called "Mother UAV" member (11) capable of carrying modules of Sub Unmanned Aerial Vehicle members (12) hereinafter called "Sub UAV" member.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/AARON L TROOST/Primary Examiner, Art Unit 3666